Opinion by
Tilson, J.
The record showed that certain items consist of 8-bu. hats similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), the record in which case was incorporated herein. On the record presented those hats imported and withdrawn for consumption prior to the effective date of said trade agreement were held dutiable at 25 percent ad valorem under paragraph 1504 (b)(5), and those subsequent thereto were held dutiable at 12)4 percent under paragraph 1504 (b) (5) as modified by the said Netherlands Trade Agreement (T. D. 48075). Protests were sustained to this extent.